               Case 1:21-cv-01084-RTH Document 15 Filed 03/26/21 Page 1 of 3




                    IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                                           BID PROTEST


                                                         )
10 TANKER AIR CARRIER, LLC,                              )
                                                         )
                   Plaintiff,                            )    Case No. 21-1084
                                                         )
          v.                                             )    (Judge Ryan T. Holte)
                                                         )
THE UNITED STATES,                                       )
                                                         )
                   Defendant.                            )
                                                         )



                   APPLICATION FOR ACCESS TO INFORMATION UNDER
                  PROTECTIVE ORDER BY OUTSIDE OR INSIDE COUNSEL

      1.     I, Neil H. O’Donnell, hereby apply for access to protected information covered
by the Protective Order issued in connection with this proceeding.

       2.     I am an attorney with the law firm of Rogers Joseph O’Donnell and have been
retained to represent Aero Flite, Inc. (Aero Flite), a defendant-intervenor to this proceeding.

          3.       I am a member of the bar of the United States Court of Federal Claims (the
court).

        4.     My professional relationship with the party I represent in this proceeding and
its personnel is strictly one of legal counsel. I am not involved in competitive decision
making as discussed in U.S. Steel Corp. v. United States, 730 F.2d 1465 (Fed. Cir. 1984), for
or on behalf of the party I represent, any entity that is an interested party to this proceeding, or
any other firm that might gain a competitive advantage from access to the information
disclosed under the Protective Order. I do not provide advice or participate in any decisions
of such parties in matters involving similar or corresponding information about a competitor.
This means that I do not, for example, provide advice concerning, or participate in decisions
about, marketing or advertising strategies, product research and development, product design
or competitive structuring and composition of bids, offers, or proposals with respect to which
the use of protected information could provide a competitive advantage.




                                                  1
                                                                                             527931.1
         Case 1:21-cv-01084-RTH Document 15 Filed 03/26/21 Page 2 of 3




        5.      I identify here (by writing “none” or listing names and relevant circumstances)
those attorneys in my firm who, to the best of my knowledge, cannot make the representations
set forth in the preceding paragraph:

              None.

       6.      I identify here (by writing “none” or listing names, position, and
responsibilities) any member of my immediate family who is an officer or holds a
management position with an interested party in the proceeding or with any other firm that
might gain a competitive advantage from access to the information disclosed under the
Protective Order.

              None.

        7.    I identify here (by writing “none” or identifying the name of the forum, case
number, date, and circumstances) instances in which I have been denied admission to a
protective order, had admission revoked, or have been found to have violated a protective
order issued by any administrative or judicial tribunal:

              None.

       8.     [NOT APPLICABLE] I have attached a detailed narrative providing the
following information:
              a. my position and responsibilities as in-house counsel, including my role in
                 providing advice in procurement-related matters;
              b. the person(s) to whom I report and their position(s) and responsibilities;
              c. the number of in-house counsel at the office in which I work and their
                 involvement, if any, in competitive decision making and in providing
                 advice in procurement-related matters.
              d. my relationship to the nearest person involved in competitive decision
                 making (both in terms of physical proximity and corporate structure); and
              e. measures taken to isolate me from competitive decision making and to
                 protect against the inadvertent disclosure of protected information to
                 persons not admitted under the Protective Order.

        9.     I have read the Protective Order issued by the court in this proceeding. I will
comply in all respects with that order and will abide by its terms and conditions in handling
any protected information produced in connection with the proceeding.
        10.    I acknowledge that a violation of the terms of the Protective Order may result
in the imposition of such sanctions as may be deemed appropriate by the court and in possible
civil and criminal liability.




                                              2
                                                                                         527931.1
         Case 1:21-cv-01084-RTH Document 15 Filed 03/26/21 Page 3 of 3




       By my signature, I certify that, to the best of my knowledge, the representations set
forth above (including attached statements) are true and correct.




                                                          March 26, 2021
Signature                                                 Date Executed


Neil H. O’Donnell, Shareholder
Typed Name and Title


ROGERS JOSEPH O’DONNELL
311 California Street, 10th Floor
San Francisco, CA 94104
Mailing Address

(415) 365-5309 (ph) (415) 956-6457 (fax)
Telephone & Facsimile Numbers

nodonnell@rjo.com
E-mail




__________________________________                        March 26, 2021
Signature of Attorney of Record                           Date Executed


Neil H. O’Donnell, Shareholder
Typed Name and Title

(415) 365-5309 (ph) & (415) 956-6457 (fax)
Telephone & Facsimile Numbers

nodonnell@rjo.com
E-mail




                                               3
                                                                                          527931.1
